           Case 19-44785-mxm7 Doc 4 Filed 11/26/19                       Entered 11/26/19 14:46:58           Page 1 of 3

                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION
  IN RE: Wise Oil & Gas No. 10, Ltd.                                                 CASE NO

                                                                                   CHAPTER       7


                                     VERIFICATION OF CREDITOR MATRIX


     The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date —I         [ "2^ 1^                                 Signature
                                                                     Jam/e Downing
                                                                     Goheral Counsel of General Partner



Date                                                     Signature.
               Case 19-44785-mxm7 Doc 4Case
 Debtor(s): Wise Oil & Gas No. 10, Ltd.  Filed
                                            No: 11/26/19                  Entered 11/26/19 14:46:58    Page
                                                                                                 NORTHERN      2 of
                                                                                                          DISTRICT    3
                                                                                                                   OF TEXAS
                                                    Chapter: 7                                             FORT WORTH DIVISION


Arrow Pump & Supply of Seminole                   Don Ledgerwood                          NEI, Ltd. c/o Timothy L. Martin
William L. Pogue                                  10781 N CR 3110                         Durbin, Larimore & Bialick
1460 W, Wrangler Blvd.                            Maysville, OK     73057                 920 N. Harvey
Seminole, OK 74868                                                                        Oklahoma City, OK 73102



Arthur W. Schmidt                                 East Story Gibson Sand Unit             Newkumet Exploration, Inc.
Mahaffey & Gore, P.O.                             Unknown                                 2300 N. Lincoln Blvd. Rm 101
300 N.E. 1st Street                                                                       Oklahoma City, OK       73105
Oklahoma City, OK               73104



Balon Corporation                                 EJC Asset, Ltd.                         Newkumet Exploration, Inc.
Donald J. Kyte                                    6851 NE Loop 820 Suite 200              500 W. Texas Ave #1410
3245 S. Hattie Ave.                               North Richland Hills, TX  76180         Midland, TX 79701
Oklahoma City, OK               73129



CDC Asset, Ltd.                                   Estate of Allen Cocanougher             RAC Asset, Ltd.
6851 NE Loop 820 Suite 200                        6851 NE Loop 820 Suite 200              6851 NE Loop 820 Suite 200
North Richland Hills, TX  76180                   North Richland Hills, TX  76180         North Richland Hills, TX          76180




CDC Asset, Ltd.                                   Internal Revenue Service                Ronald L. Walker, Robert Tomlin
6851 NE Loop 820, Ste. 200                        Special Procedures                      Maggie M. Logan
North Richland Hills, TX 76180                    Mail Code 5020 DAL                      Two Leadership Square, Suite 45
                                                  1100 Commerce St.                       211 N. Robinson Ave
                                                  Dallas, TX     75242                    Oklahoma City, OK       73102

Cocanougher Family Trust                          JBC Asset, Ltd.                         Shirley Ledgerwood
6851 NE Loop 820, Ste. 200                        6851 NE Loop 820 Suite 200              10781 N CR 3110
North Richland Hills, TX  76180                   North Richland Hills, TX        76180   Maysville, OK     73057




Cody J. McPherson                                 Ledgerwood Family Farm, LLC      Southcreek Petroleum Co., LLC
MAHAFFEY & GORE, P.O.                             Registered Agent, Stan LedgerwO' Reg. Agnt. K. Chellie Massey
300 N.E. 1st Street                               10781 N CR 3110                         10701 212th Street
Oklahoma City, OK               73104-4004        Maysville, OK     73057                 Blanchard, OK 73010



DDEC Ltd.                                         Mark D. Brown or Margo Brown            Stan Ledgerwood
6851 NE Loop 820, Suite200                        Brown & Brown, P.O.                     10509 N. County Road 3110
North Richland Hills, TX                  76180   12313 Hidden Forest Blvd.               Maysville, OK 73057
                                                  Oklahoma City, OK       73142



DDEC, Ltd.                                        McClain County Treasurer                Steven Ledgerwood
6851 NE Loop 820, Suite 200                       121 N. 2nd Ave. #318                    2028 E. Ben White Blvd.
North Richland Hills, TX                  76180   Purcell, OK     73080                   Suite 240 PMB 2846
                                                                                          Austin, TX     78741



DMC Asset, Ltd.                                   Michael G. McAtee, Adam Baker           The Allen & Susan Jean Cocanoug!
6851 NE Loop 820 Suite 200                        McAtee & Woods, P.O.                    6851 NE Loop 820, Suite 200
North Richland Hills, TX                  76180   410 N.W. 13th Street                    North Richland Hills, TX 76180
                                                  Oklahoma City, OK       73103
               Case 19-44785-mxm7 Doc 4Case
 Debtor(s}: Wise Oil & Gas No. 10, Ltd.  Filed
                                            No: 11/26/19          Entered 11/26/19 14:46:58    Page
                                                                                         NORTHERN      3 of
                                                                                                  DISTRICT OF3
                                                                                                             TEXAS
                                                     Chapter: 7                                   FORT WORTH DIVISION


Timothy L. Martin
Durbin, Larimore & Bialick
920 N. Harvey
Oklahoma City, OK               73102



Tina Ledgerwood
10509 N. County Road 3110
Maysville, OK            73057




US Trustee
Room 9C60
1100 Commerce St.
Dallas, TX         75242



William D, Patterson
704 Prince George Ct,
Southlake, TX            76092




Wise Asset No. 8, Ltd.
6851 NE Loop 820, Suite 200
North Richland Hills, TX 76180




Wise Capital, Ltd.
6851 NE Loop 820, Suite 200
North Richland Hills, TX                     76180




Wise Oil & Gas Management No. 1
6851 NE Loop 820 Suite 200
North Richland Hills, TX                    76180




Wise Oil & Gas No. 10, Ltd.
6851 NE Loop 820 Ste. 200
North Richland Hills, TX 76180




Wise Resources, Ltd.'
6851 NE Loop 820
Suite 200
N. Richland Hills, TX                     76180
